— In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Nassau County (Kutner, J.), entered October 8, 1986, which denied their motion for summary judgment.
Ordered that the order is affirmed, with costs.
The defendants clearly failed to establish as a matter of law that the order of protection and the arrest warrant issued by the Family Court were jurisdictionally defective because the plaintiff was not legally married at the time of their issuance *800(see, Family Ct Act § 812; see generally, Mapoy v Johnson, 125 AD2d 454). The Supreme Court, Nassau County, properly denied the motion for summary judgment owing to the existence of triable issues of fact (see generally, Rowan v Brady, 98 AD2d 638). Insofar as the defendants challenge the credibility of the plaintiff, we note that a resolution of credibility issues is generally not appropriate upon a motion for summary judgment (see, Hourigan v McGarry, 106 AD2d 845, appeal dismissed 65 NY2d 637). Mollen, P. J., Eiber, Kunzeman and Spatt, JJ., concur.